Citation Nr: 0718653	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased schedular rating for 
chondromalacia, right patella, and Osgood-Schlatter's 
disease of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased schedular rating for Osgood-
Schlatter's disease, left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record relative 
to the veteran's current level of disability is the report of 
a September 2004 VA examination.  At this examination, the 
veteran was diagnosed with residual postoperative injury of 
the right knee with chondromalacia and arthritis (after 
arthroscopic surgery five months before the examination), and 
residual injury of the left knee with chondromalacia.  The 
examiner noted that the veteran experienced generalized pain 
and tenderness in the right knee, and flexion was noted at 0 
to 110 degrees on repetition with no change.  The examiner 
noted no joint line pain or effusion and stated that the knee 
appeared to be stable.  With respect to the left knee, the 
examiner noted retropatellar pain with flexion from zero to 
120, repeated several times with no change.  The examiner 
noted no ankylosis or guarding and stated that repetitive use 
caused an increase in aching pain, soreness, tenderness and 
fatigability but with no range of motion change.  The medical 
evidence also includes treatment records dated from December 
2004 to June 2005 from the Cleveland VA Medical Center 
(VAMC), noting ongoing bilateral knee pain and arthritis of 
the knees.

The veteran contends that his knees have steadily declined in 
movement and flexibility since his September 2004 examination 
and states that his physician has told him that there is 
nothing left for him to do except to get a right knee 
replacement.  The veteran also contends that his left knee 
has no cartilage left in it, which results in bone rubbing 
against bone.  

In this case, given that the September 2004 examination was 
conducted several years ago, and the veteran has argued that 
his knees are now worse, the Board finds that it would be 
helpful to secure additional medical evidence.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a new VA 
examination in order to determine his current degree of 
disability under the rating criteria.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  Review of the record discloses that 
the veteran has not been adequately notified in accordance 
with the provisions of the VCAA.  Specifically, the veteran 
has never been asked to provide any evidence in his 
possession that pertains to this claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The Board will therefore also 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ), for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to his claims in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  
Further, the veteran should be notified 
of the criteria for assigning disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, including 
recently prepared knee-related treatment 
records.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  Arrange for the veteran to undergo a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the current degree of disability of the 
veteran's service-connected right and 
left knee disabilities.  Range-of-motion 
studies should be conducted.  Among other 
findings, all functional losses due to 
pain, weakness, fatigability, etc., 
should be equated to additional 
limitation of motion (beyond that shown 
clinically).  This estimate of functional 
loss should be made with respect to both 
loss of flexion and loss of extension for 
each knee.  The examiner should also 
provide an opinion as to whether the 
veteran experiences any lateral 
instability or subluxation due to 
service-connected knee disability.  If 
so, the degree of lateral instability or 
subluxation should be characterized as 
"slight," "moderate," or "severe."  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination results to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2004).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  Consideration should include 
whether separate ratings are warranted 
for loss of flexion, loss of extension, 
and lateral instability or subluxation.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

